                        Case 21-90035       Doc 17-2     Filed 03/02/21 Entered 03/02/21 20:29:38   Desc Exhibit
                                                                Hampton Inn
                                                            B - Budget      Budget
                                                                          Page  1 of 2

                                                                                                    Current
                                                                                                    Monthly                  Column
Company                      Purpose                             Type of Service   Column1          Cost           Column2   3

AT&T                         Stay Connect                        AT&T              Monthly          $   210.12

AT&T Directv Hardware        DirecTV Hardware and Installation   AT&T              Monthly          $   266.81

AT&T Directv Channel         Cable                               AT&T              Monthly          $   666.04

Mobile Mini Solutions        Construction Containers             Containers        Monthly          $   253.99
Hilton                       Franchise Fees                      Franchise         Monthly          $ 14,000.00

                             Commercial Package/Auto
Utica National Ins. Group    Commercial Package                  Insurance         Monthly          $ 1,073.00
Payroll                                                          Payroll           BiWeekly         $ 9,929.00

LIVCOM                       Phone                               Phone             Monthly          $   548.59

American Hotel Co.           Housekeeping Supplies               Supplier          Monthly          $   300.00

Guest Supply                 Housekeeping Supplies               Supplier          Monthly          $   300.00

HD Supply                    Housekeeping Supplies               Supplier          Monthly          $   300.00




                                                                                              EXHIBIT "B"
                     Case 21-90035        Doc 17-2   Filed 03/02/21 Entered 03/02/21 20:29:38   Desc Exhibit
                                                            Hampton Inn
                                                        B - Budget      Budget
                                                                      Page  2 of 2

                                                                                                Current
                                                                                                Monthly                  Column
Company                   Purpose                            Type of Service   Column1          Cost           Column2   3

Home Depot Pro            Cleaning Supplies                  Supplier          Monthly          $    964.49

Office Depot              Office Supplies                    Supplier          Monthly          $    300.00

Royal Cup                 Coffee/Breakfast                   Supplier          Monthly          $    300.00

Sysco                     Breakfast                          Supplier          Monthly          $    350.00

Centerpoint               Gas                                Utility           Monthly          $    480.54

City of Livingston        Electric and Water                 Utility           Monthly          $ 6,485.12

ECOLAB                    Extermination                      Vendor            Monthly          $    165.17
Grass Roots Lawn &
Landscape                 Yard Maintenance                   Vendor            Monthly          $    150.00

Mood Media                Sound System                       Vendor            Monthly          $      38.01
State of Texas            6% depending on Revenue            Taxes             Monthly          $1,500.00
                                                                                                $ 38,580.88

INCOME                    $44,020.66
EXPENSES                  $38,580.88
NET INCOME                $5,439.78
